    3:07-cr-30112-SEM-BGC # 64   Page 1 of 17                                     E-FILED
                                                     Monday, 03 August, 2020 02:24:35 PM
                                                             Clerk, U.S. District Court, ILCD

                UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF ILLINOIS
                    SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,              )
                                       )
               Plaintiff,              )
                                       )
          v.                           )        Case No. 07-CR-30112
                                       )
RICHARD ELDRIDGE,                      )
                                       )
               Defendant.              )

    UNITED STATES’ RESPONSE OPPOSING DEFENDANT’S
         MOTION FOR COMPASSIONATE RELEASE

     The United States Attorney for the Central District of Illinois,

John C. Milhiser, and Assistant United States Attorney Crystal C.

Correa, hereby responds in opposition to the defendant’s motion for

compassionate release.

     The novel coronavirus is spreading broadly among the U.S.

population, including among members of the public, health-

providers, law-enforcement officers, people who produce and deliver

essential products, and those who carry out the functions of the

federal, state, and local government. Both because of illness, and

efforts to avoid having people become infected, the coronavirus

pandemic is limiting the functions of essential businesses and
                                   1
     3:07-cr-30112-SEM-BGC # 64   Page 2 of 17



government. Against that backdrop, the defendant seeks to be

released from prison under the compassionate release provision in

18 U.S.C. §3582(c)(1)(A)(i) as a means to control the spread of the

coronavirus within prison. Compassionate release is reserved to

those that    present “extraordinary and          compelling   reasons”

warranting a reduction of their sentence. The defendant has failed to

do so. The defendant’s motion is frivolous and without merit and

should be denied.

                           BACKGROUND

     On October 3, 2007, a criminal complaint was filed against the

defendant and a co-defendant, Bradley Clark. The complaint

stemmed from an incident that occurred in the early morning hours,

approximately 1:25 a.m., on June 14, 2007. Illinois State Police

agents were conducting surveillance of anhydrous ammonia tanks at

the FS Plant in Medora, Illinois. Anhydrous ammonia was commonly

stolen and    used to      manufacture       methamphetamine. While

conducting surveillance, agents observed a vehicle drive up to one of

the anhydrous tanks.

     The driver of the vehicle was identified as the defendant. Agents

approached    the   vehicle   and       identified themselves as   law

                                    2
        3:07-cr-30112-SEM-BGC # 64                   Page 3 of 17



enforcement. The defendant exited the vehicle, while his co-

defendant, Clark, reached for an AR-15, which was modified from

semi-automatic to fully-automatic. Clark pointed the rifle at the

agents. Clark was shot by agents and survived. Clark was later

discovered to be wearing a bulletproof vest.

        Nearly 20 grams of pseudoephedrine along with other items

used to manufacture methamphetamine were recovered from the car.

        On November 7, 2007, an indictment was returned against the

defendant. (R. 1) 1 Count 1 of the indictment charged that on or about

June 14, 2007, the defendant knowingly and intentionally conspired

with the co-defendant to manufacture a controlled substance,

namely 5 grams or more of methamphetamine in violation of Title 21,

United States Code, Sections 846, 841(a)(1) and (b)(1)(B). Count 2

charged that on or about June 14, 2007, the defendant knowingly

and intentionally possessed a firearm in furtherance of and carried a

firearm during and in relation to a drug trafficking crimes in violation

of Title 18, United States Code, Section 924(c). Count 3 charged that

on or about June 14, 2007, the defendant was a felon in possession


1Our citations to the record use the following abbreviations: “d/e” means “docket entry”; “R.” followed by a number
refers to a document or transcript in the record bearing that number on the district court’s docket sheet and “PSR”
refers to the presentence investigation report.

                                                        3
     3:07-cr-30112-SEM-BGC # 64   Page 4 of 17



of a firearm, in violation of Title 18, United States Code, Section

922(g).

     On May 14, 2008, an 851 notice was filed providing the

defendant with notice of prior drug convictions used to enhance his

sentence. (R. 17) Those prior convictions included a 1999 conviction

for chemical breakdown of a controlled substance, two 2000

convictions for possession of a controlled substance, a 2003

conviction for possession of a controlled substance, and a 2004

conviction for possession of a controlled substance.

     On August 5, 2008, the defendant entered into a plea agreement

in which he agreed to plead guilty to counts 1 and 2 of the indictment.

(R. 29) The stipulation of facts in the plea agreement referenced the

facts as laid out in the criminal complaint affidavit, summarized

above in this response.

     On November 28, 2008, the defendant was sentenced to 188

months on count 1 and 84 months on count 2, to run consecutively.

(R. 36) The defendant was also sentenced an 8-year and 5-year term,

respectively, of supervised release, to be served concurrently.

     The defendant was sentenced to a bottom of the guideline

sentence for both counts 1 and 2. PSR ¶ 94. The defendant’s criminal

                                    4
     3:07-cr-30112-SEM-BGC # 64   Page 5 of 17



history category of VI was driven by a criminal history score of 27

points. PSR ¶ 59. The defendant’s offense level, after acceptance of

responsibility, was 31. PSR ¶ 32. The offense level included a 6-point

enhancement because the defendant’s co-conspirator pointed a

machine gun at law enforcement after they identified themselves.

PSR ¶ 25.

     On May 20, 2020, the defendant completed a “Request for

Administrative Remedy.” The defendant stated, “due to the COVID 19

pandemic I am requesting a review of my circumstances. I’m at the

end of my sentence with 13 years in and 4 left to serve. I have a sister

struggling and 2 children that could use my help. I also don’t want

to chance catching this virus.” The defendant also stated, “due to the

COVID 19 pandemic, I would like to see if I could get home

confinement. I’m at the end of my hit and just don’t want to chance

anything.”

     On July 16, 2020, Warden Hemingway denied the defendant’s

request. See Government’s Exhibit 1. The Warden noted that the

defendant’s PATTERN score exceeded a high score, where priority is

given to those with lower scores. Of significance in both the



                                    5
       3:07-cr-30112-SEM-BGC # 64   Page 6 of 17



defendant’s requests and the Warden’s response, is that there are no

health concerns.

                               RESPONSE

  I.      The Defendant Cannot Establish Extraordinary and
          Compelling Reasons to Warrant a Reduction.

       The defendant’s only argument in his amended motion for

modification of sentence is that the defendant has a BMI of 29. Def.

Mtn. p. 1. The defendant is 5’7” and weighs 185 pounds.

       The defendant has failed to establish an “extraordinary and

compelling     reasons    to   warrant      such   a   reduction”   under

3582(C)(1)(A)(i). Under the relevant provision of §3582(c), a court can

grant a sentence reduction only if it determines that “extraordinary

and compelling reasons” justify the reduction and that “such a

reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. §3582(c)(1)(A)(i). The

Sentencing Commission’s policy statement defines “extraordinary

and compelling reasons” to include, as relevant here, certain

specified categories of medical conditions. USSG §1B1.13, cmt.

n.1(A).




                                      6
     3:07-cr-30112-SEM-BGC # 64   Page 7 of 17



     For that reason, to state a cognizable basis for a sentence

reduction based on a medical condition, a defendant first must

establish that his condition falls within one of the categories listed in

the policy statement. Those categories include, as particularly

relevant here, (i) any terminal illness, and (ii) any “serious physical

or medical condition . . . that substantially diminishes the ability of

the defendant to provide self-care within the environment of a

correctional facility and from which he or she is not expected to

recover.” USSG 1B1.13, cmt. n.1(A). If a defendant’s medical

condition does not fall within one of the categories specified in the

application note (and no other part of the application note applies),

his or her motion must be denied.

     The mere existence of the COVID-19 pandemic, which poses a

general threat to every non-immune person in the country, does not

fall into either of those categories and therefore could not alone

provide a basis for a sentence reduction. The categories encompass

specific serious medical conditions afflicting an individual inmate,

not generalized threats to the entire population. As the Third Circuit

has held, “the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot

                                    7
       3:07-cr-30112-SEM-BGC # 64            Page 8 of 17



independently justify compassionate release.” United States v. Raia,

954 F.3d 594, 597 (3d Cir. 2020); see also United States v. Eberhart,

2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“a reduction of

sentence due solely to concerns about the spread of COVID-19 is not

consistent with the applicable policy statement of the Sentencing

Commission as required by § 3582(c)(1)(A).”). 2 To classify COVID-19

as an extraordinary and compelling reason would not only be

inconsistent with the text of the statute and the policy statement, but

would be detrimental to the BOP’s organized and comprehensive

anti-COVID-19 regimens, could result in the scattershot treatment of

inmates, and would undercut the strict criteria the BOP employs to

determine individual inmates’ eligibility for sentence reductions and

home confinement. Section 3582(c)(1)(A) contemplates sentence

reductions for specific individuals, not the widespread prophylactic



2 See also, e.g., United States v. Coles, 2020 WL 1899562 (E.D. Mich. Apr. 17, 2020) (denied for
28-year-old inmate at institution with outbreak); United States v. Okpala, 2020 WL 1864889
(E.D.N.Y. Apr. 14, 2020); United States v. Weeks, 2020 WL 1862634 (S.D.N.Y. Apr. 14, 2020);
United States v. Haney, 2020 WL 1821988 (S.D.N.Y. Apr. 13, 2020) (denied for 61-year-old with
no other conditions); United States v. Pinto-Thomaz, 2020 WL 1845875 (S.D.N.Y. Apr. 13, 2020)
(two insider trading defendants with less than a year to serve have no risk factors); United States
v. Korn, 2020 WL 1808213, at *6 (W.D.N.Y. Apr. 9, 2020) (“in this Court’s view, the mere
possibility of contracting a communicable disease such as COVID-19, without any showing that
the Bureau of Prisons will not or cannot guard against or treat such a disease, does not constitute
an extraordinary or compelling reason for a sentence reduction under the statutory scheme.”);
United States v. Carver, 2020 WL 1892340 (E.D. Wash. Apr. 8, 2020).
                                                8
     3:07-cr-30112-SEM-BGC # 64    Page 9 of 17



release of inmates and the modification of lawfully imposed sentences

to deal with a world-wide viral pandemic.

     The BOP is undertaking extensive measures to address the

spread of coronavirus within prison facilities. It would be more

dangerous for the defendant, and the community, to release the

defendant into the community at this time. In addition to prioritizing

home confinement under 18 U.S.C. §3624(c)(2), as amended by

§12003(b)(2) of the CARES Act, the BOP has taken a number of steps

to prioritize the health and safety of inmates. In February 2020, the

BOP “began planning for its COVID-19 response and instituted a

comprehensive management approach for oversight of the situation”

that “includes all the BOP Regional Offices, all the BOP Central Office

Divisions (which oversee program level functions), and the National

Institute of Corrections (NIC) that coordinates with state and local

prisons    and     jails.”   The         BOP’s    COVID-19   Response,

https://www.bop.gov/coronavirus/overview.jsp#bop_covid-

19_response (last accessed July 1, 2020). Along with implementing

“its approved Pandemic Influenza Plan,” the BOP is “utilizing the

guidance and directives from the World Health Organization (WHO),

the Centers for Disease Control (CDC), the Office of Personnel

                                     9
     3:07-cr-30112-SEM-BGC # 64   Page 10 of 17



Management (OP), DOJ and the Office of the Vice President.” Id. Like

many other government agencies, the BOP is conducting “daily

briefings and provid[ing] updates to senior management” to

implement evolving guidance on matters including “inmate and staff

screening tools,” “CDC best practices,” and “BOP’s Personal

Protective Equipment (PPE) inventory.” Id. Regarding PPE, the BOP

has completed review of its infectious disease supplies and is

executing “[a] national acquisition plan … to obtain bulk purchase,

stockpile supplies and coordinate distribution.” Id.

     The BOP has also implemented a modified operations plan to

mitigate       the       spread          of       the     coronavirus.

https://www.bop.gov/coronavirus/covid19_status.jsp. Under this

plan, all social visits and inmate internal movements have been

suspended, with the exception of movements required by the federal

judicial system, or needed to maintain the health and safety of

inmates by, for example, limiting overcrowding. Id. In-person legal

visits have been temporarily suspended, with allowances for

confidential legal calls. Id. Inmates have also been given an additional

500 telephone minutes per calendar month to facilitate safe social

contact. Id. The BOP has implemented screening measures for staff,

                                    10
     3:07-cr-30112-SEM-BGC # 64     Page 11 of 17



inmates, and contractors performing essential services and

maintenance, and has adopted a “modified operations plan to

maximize social distancing in [its] facilities, as much as practicable.”

Id. For example, modified operations can include staggered meal and

recreation times designed “to limit congregate gatherings.” Id. The

BOP has also suspended all non-essential staff training and all staff

travel, excepting relocation travel. Id. Furthermore, the BOP

continues to screen inmates for COVID-19. Id. More specifically, “all

newly arriving BOP inmates are screened for COVID-19 exposure risk

factors and symptoms; [a]symptomatic inmates with exposure risk

factors are quarantined; symptomatic inmates with exposure risk

factors will be isolated and tested for COVID-19 per local health

authority protocols.” Id.

     The BOP is also monitoring and reporting daily on COVID-19

cases    identified    in     its       facilities.   COVID-19   Cases,

https://www.bop.gov/coronavirus/index.jsp (updated daily at 3:00

p.m.). The defendant is housed in FCI Milan, located in Michigan. As

of August 2, 2020, the facility had 2 positive inmates, 1 positive staff

member, and 3 inmate deaths. The vast majority of cases resolved



                                      11
    3:07-cr-30112-SEM-BGC # 64   Page 12 of 17



positively, with 98 inmates and 55 staff recovering from the virus. Id.

The facility holds 1,374 inmates.

     While it is certainly true that the BOP—like nearly every

community— is affected by the spread of the coronavirus, it does not

follow that inmates are necessarily at greater risk than members of

the general public. The BOP has implemented significant protective

measures and, through increased use of home confinement and

continued evaluation of compassionate release, is actively seeking to

remove the most vulnerable and least dangerous to safer alternative

settings. Regardless of whether a particular inmate is released under

these programs, the BOP’s efforts to curb the spread of disease will

only serve to better protect the health of all federal inmates to the

extent reasonably possible amid this pandemic. In fact, based upon

the number of total federal inmates who have, or have had, COVID-

19 as of August 2, 2020, is 2,430 (2,325 inmates are positive,

nationwide; 8,256 inmates have recovered, and 105 inmates have

died). A total of 10,686 inmates have neither had, currently have or

have passed away from COVID-19. There are a total of 128,601

inmates in BOP custody. Only 8.3% of the BOP population have

tested positive for COVID-19. Less than .8% of the BOP inmate

                                    12
         3:07-cr-30112-SEM-BGC # 64   Page 13 of 17



population have died due to COVID-19. Compared to Illinois, this

figure is significantly lower. As of August 3, 2020, Illinois has

183,241 confirmed cases and 7,526 deaths due to COVID-19.

COVID-19 Statistics, Illinois            Department   of   Public   Health,

https://dph.illinois.gov/covid19/covid19-statistics.         This   means

4.1% of individuals who tested positive in Illinois have died from the

virus.

         While FCI Milan experienced COVID-19 cases, it is evident that

their mitigation efforts are substantially reducing the risk of infection

in their facility. There are currently only 2 positive inmates and 1

positive staff member. Although there have been 3 deaths at the

facility, a total of 156 inmates and staff contracted the virus. Of that

number, 153 have recovered, a recovery rate of 98% , which remains

higher than the current 95% recovery rate for Illinois.

   II.      Under the Factors Listed in 18 U.S.C. §3553 the
            Defendant Should Not be Released

         The defendant was sentenced to a 272-month sentence for a

serious drug offense that included the possession of an automatic

rifle.




                                        13
     3:07-cr-30112-SEM-BGC # 64   Page 14 of 17



     Although the defendant did not have the automatic AR-15 in his

hands at the time of the offense, it is a distinction without a

difference. The defendant and his co-conspirator went to steal

anhydrous and were prepared to potentially shoot and kill someone.

His co-conspirator, even after ISP agents announced their office,

readied the rifle by pointing it the agents.

     The defendant is a real danger to the community if he is

released. His criminal history includes arrests and convictions for

numerous unlawful possession of controlled substances, along with

offenses of domestic battery, resisting an officer, criminal damage to

property, burglary, and driving on a revoked license. PSR ¶¶ 36-56.

As noted above, the defendant had a criminal history score of 27

points. PSR ¶ 59. The minimum points required to be a category VI,

is 13 points. The defendant exceeded that by an additional 14 points.

The defendant’s entire adult life has been marked by numerous

arrests and convictions.

     The defendant’s history and risk to the community far outweigh

the reason he presents to the Court as a basis for his release. The

defendant’s BMI of 29, is not even categorized as a risk factor under

the CDC guidelines. Only a BMI score of 30 or higher presents a risk.

                                    14
    3:07-cr-30112-SEM-BGC # 64   Page 15 of 17



https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/evidence-table.html. The government would also note

that based on the defendant’s medical records dating back to 2013,

the defendant consistently weighed about 175 pounds and was very

physically active including playing sports. See Government Exhibit

2. Even at 175 pounds, at the defendant’s height, a BMI of 27.4 puts

him in the “overweight” category. However, BMI is a general

calculation and isn’t specific to each individual. For example, “a

football player or a body builder who is very muscular. Their BMI

shows up pretty high, and yet their body fat is actually pretty low.”

See WedMD, “What Your BMI Doesn’t Tell You,” Katherin Kam

https://www.webmd.com/diet/features/bmi-drawbacks-and-other-

measurements#1 (last accessed August 3, 2020).

     The defendant’s BOP medical records dating back to 2013, paint

a picture of an otherwise healthy individual, someone who is

physically active, and is at a lower risk of developing complications

from COVID-19.

     The defendant’s original request to the BOP did not involve any

medical issues or concerns, and the defendant’s amended motion is



                                   15
     3:07-cr-30112-SEM-BGC # 64   Page 16 of 17



merely grasping to find some relevant medical reason. However, the

truth is, there simply is not one to find.

     Based upon the foregoing, the United States contends the

defendant’s motion should be denied.

                           Respectfully Submitted,
                           JOHN C. MILHISER
                           UNITED STATES ATTORNEY

                      By: /s/ Crystal C. Correa
                          Crystal C. Correa, IL Bar No. 6307734
                          Assistant United States Attorney
                          United States Attorney’s Office
                          318 South 6th Street
                          Springfield, IL 62701
                          Telephone: (217) 492-4450
                          Email: Crystal.Correa@usdoj.gov




                                    16
    3:07-cr-30112-SEM-BGC # 64   Page 17 of 17




                   CERTIFICATE OF SERVICE

   I certify that on August 3, 2020, I caused the government’s

response to be filed with the Clerk of the Court using the CM/ECF

system and will send notification to the following counsel of record:

Johanes C. Maliza, Assistant Federal Public Defender.


                                 /s/ Crystal C. Correa
                                 Crystal C. Correa
                                 Assistant United States Attorney




                                   17
